DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claims 1 through 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,972,658. This is a statutory double patenting rejection.

Present Application
U.S. Patent 10,972,658
1, 9 & 16. Image capture eyewear comprising:


a support structure;

a display system supported by the support structure, 

the display system configured to present a first recipient indicator and a second recipient indicator;





a selector connected to the support structure, the selector configured to select one of the first recipient indicator or the second recipient indicator;

a camera connected to the support structure to capture an image of a scene; and

a processor configured to 


assign one or more recipients to each of the first recipient indicator and the second recipient indicator, distinctly present one of the first recipient indicator or the second recipient indicator by the display system responsive to the selector, 



capture the image of the scene with the camera when the first recipient indicator or the second 

transmit the captured image for delivery to the one or more of the recipients assigned to the first recipient indicator or to the second recipient indicator that was distinctly presented when the image was captured.



2, 10 & 17. The image capture eyewear of claim 1, wherein 


the display system includes a plurality of light emitting diodes (LEDs) supported by the support structure and wherein the first recipient indicator is a first LED on the support structure and the second recipient indicator is a second LED on the support structure.



3, 11 & 18 The image capture eyewear of claim 1, wherein 


the display system includes a screen having a display area configured to present the first recipient indicator and the second recipient indicator.





4, 11 & 18 The image capture eyewear of claim 3, wherein 

the first recipient indicator is a first symbol presented on the screen and the second recipient indicator is a second symbol presented on the screen.







5, 12 & 18 The image capture eyewear of claim 4, wherein 

the image capture eyewear is configured to sequentially present the first symbol and the 


6, 13 & 19 The image capture eyewear of claim 1, wherein 

the processor is configured to transmit the captured image along with an indicator corresponding to the distinctly presented indicator for use in identifying the one or more of the recipients assigned to the first recipient indicator or to the second recipient indicator that was distinctly presented when the image was captured.



7, 14 & 20 The image capture eyewear of claim 6, further comprising:

a wireless module configured to transmit the captured image and the indicator to a personal computing device.



8, 15 & 20 The image capture eyewear of claim 7, further comprising:

a memory configured to store the captured image and the indicator until communication is established between the wireless module and the personal computing device.




a support structure;

a display system connected to the support structure, 

the display system configured to present a plurality of assignable recipient markers, wherein a first of the plurality of assignable recipient markers is a first light emitting diode (LED) positioned on the support structure and a second of the plurality of assignable recipient markers is a second LED positioned on the support structure;

a selector connected to the support structure, the selector configured to select one or more of the plurality of assignable recipient markers; and


a camera connected to the support structure to capture an image of a scene; 

a processor coupled to the image capture eyewear; 

a memory accessible to the processor; and programming in the memory, wherein execution of the programming by the processor configures the system to perform functions, including functions to: assign one or more recipients to the first LED and one or more other recipients to the second LED; 

receive the image of the scene captured by the camera; receive an indicator associated with one 

transmit the captured image to the one or more of the recipients assigned to the one of the first or second LEDs based on the received indicator.





1. A system comprising: image capture eyewear, including: …

the display system configured to present a plurality of assignable recipient markers, wherein a first of the plurality of assignable recipient markers is a first light emitting diode (LED) positioned on the support structure and a second of the plurality of assignable recipient markers is a second LED positioned on the support structure;


1. A system comprising: image capture eyewear, including: 

the display system configured to present a plurality of assignable recipient markers, wherein a first of the plurality of assignable recipient markers is a first light emitting diode (LED) positioned on the support structure and a second of the plurality of assignable recipient markers is a second LED positioned on the support structure;




1. A system comprising: image capture eyewear, including: 

the display system configured to present a plurality of assignable recipient markers, wherein a first of the plurality of assignable recipient markers is a first light emitting diode (LED) positioned on the support structure and a second of the plurality of assignable recipient markers is a second LED positioned on the support structure




4. The system of claim 31, wherein 






9 The system of claim 1, wherein 


the processor is integral to a personal computing device remote from the image capture eyewear and wherein the processor of the personal computing device is configured to receive the captured image from the image capture eyewear and forward the captured image to the one or more recipients assigned to the one of the first or second LEDs.



8. The system of claim 7, wherein 


the image capture eyewear is further configured to … transmit the captured image along with the indicator to the processor.



8. The system of claim 7, wherein 


the image capture eyewear is further configured to store the captured image along with the indicator until the image capture eyewear is able to transmit the captured image along with the indicator to the processor.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622